Citation Nr: 1638434	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-33 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder injury.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for cold asthma as a result of exposure to mustard gas.

4.  Entitlement to a nervous condition as a result of exposure to mustard gas.


REPRESENTATION

Appellant represented by:	Julia N. Gieseking, Attorney


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to February 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran requested a hearing on his August 2010 VA Form 9.  In September 2010, he submitted correspondence withdrawing his request for a hearing, and the Board will therefore proceed to adjudicate his appeal.  38 C.F.R. § 20.702(e).

The Board denied the above issues in a March 2014 Decision.  The United States Court of Appeals for Veterans' Claims (Court) vacated and remanded this decision pursuant to an April 2016 Order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was remanded to the Board by the Court to obtain the Veteran's Social Security Administration (SSA) records.  The Court has indicated that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims for service connection.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records).

Additionally, the Board notes that there are no medical records for the Veteran more recent than 2008 associated with his claims file.  On remand, the RO should associate all of the Veteran's VA outpatient treatment records with his claims file.  If the Veteran has any new private medical records relevant to his claim, he should either provide those records himself or provide VA with the appropriate releases to obtain those records.  

Accordingly, the case is REMANDED for the following action:

1. On remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  These attempts should be documented, and if no records are available, a formal finding of such should be associated with the Veteran's claims folder.

2. The RO should also attempt to obtain all available VA outpatient treatment records and, if the Veteran provides the appropriate releases, private medical records.  

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

